Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-5-21 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A subsequent search has discovered Huntsberger (US 7773121 B1) which teaches the newly added limitations. See rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaeser (US 20170228922 A1) in view of Huntsberger (US 7773121 B1).
Regarding claim 1, Kaeser teaches a method for controlling a screen for a virtual reality (VR) service in an electronic device, the method comprising: displaying a 360 degree screen for the VR service; displaying a pointer positioned on the 360 degree screen for the VR service (e.g. Once within the virtual photo sphere 570, the user may move within the virtual photo sphere 570. For example, the user may turn to view a different portion of the 360-degree panoramic experience provided by the virtual photo sphere 570, and/or the user may walk from a virtual position C to a virtual position D within the virtual photo sphere 570, as shown in FIG. 8B, to approach, or get closer to, a virtual element included in the 360-degree panoramic experience provided by the virtual photo sphere 570. In some implementations, the user may, for example, walk within the virtual photo sphere 570 to what may be considered an edge of the 360-panoramic virtual display within the virtual photo sphere 570, with the virtual elements displayed in the 360-degree panoramic experience of the virtual photo sphere 570 displayed in front of the user- para. 58 and fig. 8A; and As shown in FIG. 5A, a user positioned at first virtual position A relative to a feature 550 at a second virtual position B may, for 
Kaeser fails to teach including at least one window; detecting a movement of the pointer on the 360 degree screen for the VR service; analyzing the movement of the pointer; changing a at least one of a number or size of the at least one window of the 360 degree screen for the VR service according to the analysis of the movement of the pointer; and displaying the changed 360 degree screen for the VR service.	
In the same field of panoramic displays, Huntsberger teaches including at least one window; detecting a movement of the pointer on the 360 degree screen for the VR service; analyzing the movement of the pointer; changing a at least one of a number or size of the at least one window of the 360 degree screen for the VR service according to the analysis of the movement of the pointer; and displaying the changed 360 degree screen for the VR service (e.g. user interface (GUI) capable of displaying a full 360-degree field of view and of allowing a user to select regions for higher resolution inspection… FIG. 3 shows a screen shot of the method of operation of the user interface GUI with a full 360-degree, low-resolution real-time view of a scene across the top. In accordance with the present invention a user can select a manually chosen or automatically identified window A for higher-resolution display, which window A then 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Kaeser with the features of windows as taught by Huntsberger. The motivation would have been allowing a user to increase resolution in selectable areas of the 360 view.
Regarding claim 6, see the rejection of claim 1 above. Kaeser as modified by Huntsberger further teaches wherein the displaying comprises: in response to the movement of the pointer being analyzed as a movement for changing a size of the selected part of at least one window, changing the size of the selected part of at least one window and displaying the size-changed part of at least one window (Huntsberger allows the user to select an area in fig. 3A).
Claim(s) 8 recite(s) similar limitations as claim(s) 1 above, but in device form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Kaeser further teaches a device to carry out the invention (fig. 1).
Claim(s) 13 recite(s) similar limitations as claim(s) 6 above, but in device form. Therefore, the same rationale used in regards to claim(s) 6 is/are incorporated herein. Furthermore, Kaeser further teaches a device to carry out the invention (fig. 1).

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaeser (US 20170228922 A1) in view of Huntsberger (US 7773121 B1) as applied to claim 1 above, in view of Zotov (US 20070180400 A1).
Regarding claim 2, see the rejection of claim 1 above. As can be seen above, Kaeser as modified by Huntsberger teaches all the limitations of claim 2 except wherein the displaying comprises: in response to the movement of the pointer being analyzed as a plane figure in a polygonal shape, generating and displaying a new window in the polygonal shape.
In the same field of display control, Zotov teaches wherein the displaying comprises: in response to the movement of the pointer being analyzed as a plane figure in a polygonal shape, generating and displaying a new window in the polygonal shape (e.g. This mode may allow a user to draw shapes on the screen overlapping existing application windows, for example, to move an existing application window or to create a new application window, without affecting the operation of the underlying window- para. 8-9). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems control display modes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Kaeser as modified by Huntsberger with the features of new windows as taught by Zotov. The motivation would have been to move an existing application window or to create a new application window, without affecting the operation of the underlying window (para. 9).
Claim(s) 9 recite(s) similar limitations as claim(s) 2 above, but in device form. Therefore, the same rationale used in regards to claim(s) 2 is/are incorporated herein. Furthermore, Kaeser further teaches a device to carry out the invention (fig. 1).

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaeser (US 20170228922 A1) in view of Huntsberger (US 7773121 B1) as applied to claim 1 above, in view of Milener (US 20120011588 A1).
Regarding claim 3, see the rejection of claim 1 above. As can be seen above, Kaeser as modified by Huntsberger teaches all the limitations of claim 3 except wherein the displaying comprises: in response to the movement of the pointer being analyzed as a movement for deleting a part of the at least one window displayed on the 360 degree screen, deleting the part of the at least one window displayed on the 360 degree screen.
Milener teaches wherein the displaying comprises: in response to the movement of the pointer being analyzed as a movement for deleting at least one window displayed on the screen, deleting the at least one window displayed on the screen (e.g. The user may be able to close window 210 by simply moving the cursor out of the enhanced browsing window- para. 67). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Kaeser as modified by Huntsberger with the features of deleting a window as taught by Milener. The motivation would have been to make the operation simple (para. 67).
Claim(s) 10 recite(s) similar limitations as claim(s) 3 above, but in device form. Therefore, the same rationale used in regards to claim(s) 3 is/are incorporated herein. Furthermore, Kaeser further teaches a device to carry out the invention (fig. 1).

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaeser (US 20170228922 A1) in view of Huntsberger (US 7773121 B1) as applied to claim 1 above, in view of Yao (US 20120084717 A1).
Regarding claim 4, see the rejection of claim 1 above. As can be seen above, Kaeser as modified by Huntsberger teaches all the limitations of claim 4 except wherein the displaying comprises: in response to the movement of the pointer being analyzed as a movement for dividing a window of the at least one window displayed on the 360 degree screen, dividing the window displayed on the 360 degree screen into at least two windows and displaying the at least two windows.
In the same field of window management, Yao teaches wherein the displaying comprises: in response to the movement of the pointer being analyzed as a movement for dividing a window displayed on the screen, dividing the window displayed on the screen into at least two windows and displaying the at least two windows (e.g. when the trail along which a cursor moves is a straight line running vertically, the screen is equally divided into parts for displaying the currently opened windows in a top-to-bottom arrangement… Referring to FIG. 17a, the original round-corner window is divided into seven areas according to the dashed lines shown in the figure. Herein, areas [circle around (1)], [circle around (3)], [circle around (5)] and [circle around (7)] are round-corner areas; whereas areas [circle around (2)], [circle around (4)] and [circle around (6)] are non-round-corner areas. In particular, each edge of the round-corner window is initially tangential to the round corners at both ends of the edge. Thus, to divide the window, the seven areas shown in FIG. 17a can be obtained by determining the tangent point between each edge and the corresponding round corner, connecting each pair of tangent points and removing connection lines other than those lie in horizontal or vertical direction- para. 103-104, 200 and fig. 17A-B). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems manage windows.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Kaeser as modified by Huntsberger with the features of window division as taught by Yao. The motivation would have been to present more information to the user in a window, and accordingly the utilization of the window and thus the resources can be improved (para. 44).
Claim(s) 11 recite(s) similar limitations as claim(s) 4 above, but in device form. Therefore, the same rationale used in regards to claim(s) 4 is/are incorporated herein. Furthermore, Kaeser further teaches a device to carry out the invention (fig. 1).

Claim(s) 5, 7, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaeser (US 20170228922 A1) in view of Huntsberger (US 7773121 B1) as applied to claim 1 above, in view of Laubach (US 20120242692 A1).
Regarding claim 5, see the rejection of claim 1 above. As can be seen above, Kaeser as modified by Huntsberger teaches all the limitations of claim 5 except wherein the displaying comprises: in response to the movement of the pointer being analyzed as a region for selecting a part of the at least one window displayed on the 360 degree screen, displaying on the screen that the part of the at least one window positioned in the region is selected.
In the same field of window management, Laubach teaches wherein the displaying comprises: in response to the movement of the pointer being analyzed as a region for selecting at least one window displayed on the screen, displaying on the screen that a window positioned in the region is selected (e.g. window identifier 1010 for the frontmost application is highlighted, bolded, or otherwise graphically distinguished from the other window identifiers. In some embodiments, the frontmost window itself may be highlighted by some means such as a brightly colored semi-transparent border superimposed on the window bounds- para. 61 and fig. 10). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems manage windows.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Kaeser as modified by Huntsberger with the features of highlighting as taught by Laubach. The motivation would have been to give the user of very visible selection indication.
Regarding claim 7, see the rejection of claim 5 above. Kaeser as modified by Huntsberger further teaches wherein the displaying comprises: in response to the movement of the pointer being analyzed as a movement for changing a position of the selected part of at least one window, changing the position of the selected part of at least one window and displaying the position-changed part of at least one window (e.g. which window A then appears as a higher-resolution window B at another position on the display- Huntsberger: col. 6, ll. 42-55 and fig. 3).
Claim(s) 12 recite(s) similar limitations as claim(s) 5 above, but in device form. Therefore, the same rationale used in regards to claim(s) 5 is/are incorporated herein. Furthermore, Kaeser further teaches a device to carry out the invention (fig. 1).
Claim(s) 14 recite(s) similar limitations as claim(s) 7 above, but in device form. Therefore, the same rationale used in regards to claim(s) 7 is/are incorporated herein. Furthermore, Kaeser further teaches a device to carry out the invention (fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613